Case 18-10610        Doc 29     Filed 12/10/18     Entered 12/10/18 16:20:58          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18 B 10610
         Chaz R Carter

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 04/11/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was Dismissed on 08/16/2018.

         6) Number of months from filing to last payment: 1.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-10610             Doc 29   Filed 12/10/18    Entered 12/10/18 16:20:58              Desc          Page 2
                                                    of 3



 Receipts:

           Total paid by or on behalf of the debtor                 $525.00
           Less amount refunded to debtor                             $0.00

 NET RECEIPTS:                                                                                       $525.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                   $0.00
     Court Costs                                                             $0.00
     Trustee Expenses & Compensation                                        $23.62
     Other                                                                   $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                       $23.62

 Attorney fees paid and disclosed by debtor:                    $30.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim         Claim        Principal        Int.
 Name                                  Class   Scheduled      Asserted      Allowed         Paid           Paid
 Bank of America                   Unsecured           1.00           NA            NA            0.00         0.00
 Capital One Auto Finance          Unsecured      9,220.00            NA            NA            0.00         0.00
 Chase                             Unsecured           1.00           NA            NA            0.00         0.00
 City of Chicago                   Unsecured      3,337.25            NA            NA            0.00         0.00
 Convergent Outsourcing Inc        Unsecured           1.00           NA            NA            0.00         0.00
 Credit Acceptance Corp            Secured       11,850.59     13,319.28      13,319.28        501.38          0.00
 Credit Management, LP             Unsecured           1.00           NA            NA            0.00         0.00
 Diversified Consultant            Unsecured           1.00           NA            NA            0.00         0.00
 ERC/Enhanced Recovery Corp        Unsecured         266.32           NA            NA            0.00         0.00
 Fst Premier                       Unsecured         452.49           NA            NA            0.00         0.00
 Hunter Warfield                   Unsecured      4,315.91            NA            NA            0.00         0.00
 Hunter Warfield                   Unsecured      2,000.00            NA            NA            0.00         0.00
 Illinois Dept of Revenue 0414     Priority          214.00        368.23        368.23           0.00         0.00
 Illinois Dept of Revenue 0414     Unsecured           0.00         46.20         46.20           0.00         0.00
 Illinois Lending Corporation      Unsecured         580.15           NA            NA            0.00         0.00
 Illinois Tollway                  Unsecured      4,640.25            NA            NA            0.00         0.00
 Internal Revenue Service          Unsecured           0.00      1,663.79      1,663.79           0.00         0.00
 Internal Revenue Service          Priority       7,119.92       7,064.89      7,064.89           0.00         0.00
 Internal Revenue Service          Unsecured         705.33           NA            NA            0.00         0.00
 Mabt/Contfin                      Unsecured         722.32           NA            NA            0.00         0.00
 Madd Recovery Inc                 Unsecured           1.00           NA            NA            0.00         0.00
 Mccarthy Burgess & Wol            Unsecured         401.71           NA            NA            0.00         0.00
 Overlnd Bond                      Unsecured     18,781.02            NA            NA            0.00         0.00
 The Laramar Group                 Unsecured           1.00           NA            NA            0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-10610        Doc 29      Filed 12/10/18     Entered 12/10/18 16:20:58             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                           $13,319.28            $501.38              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $13,319.28            $501.38              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                                $7,433.12               $0.00             $0.00
 TOTAL PRIORITY:                                          $7,433.12               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $1,709.99               $0.00             $0.00


 Disbursements:

         Expenses of Administration                                $23.62
         Disbursements to Creditors                               $501.38

 TOTAL DISBURSEMENTS :                                                                         $525.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/10/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
